Per Curiam:

The defendant in error moves to dismiss this proceeding because there is here no legal case-made, the same not having been served in time.
The time was extended to August 10,1903. This required the service to be made before the expiration of the 9th of August. (Croco v. Hille, 66 Kan. 512, 72 Pac. 208; The State v. Dyck, 68 id. 558, 75 Pac. 488; Maynes v. Gray, 69 id. 49, 76 Pac. 443.)
However, August 9,1903, fell on Sunday, and it is urged that the time for service was thereby extended by virtue of section 722 of the code of civil procedure (Gen. Stat. 1901, §5218), which reads as follows :
“'The time within which an act is to be done shall be computed by excluding the first day and including the last; if the last day be Sunday, it shall be excluded.”
*886It was held in Croco v. Hille, supra, that this section did not apply to a case like this, and that the time of service was not thereby extended. We see no reason for changing the rule there laid down.
Finding ourselves without jurisdiction, we are compelled to dismiss this proceeding.